
	

114 HR 3190 IH: Preparedness and Risk Management for Extreme Weather Patterns Assuring Resilience and Effectiveness Act of 2015
U.S. House of Representatives
2015-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3190
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2015
			Mr. Cartwright (for himself, Mr. Lance, Mr. Huffman, Mr. Peters, Mr. Blumenauer, Ms. Norton, Ms. Pingree, Mr. Honda, Mr. Hastings, Mr. Capuano, Mr. Fitzpatrick, Mr. Polis, Mr. Connolly, Mr. Kind, Mr. Lowenthal, Mr. Van Hollen, Mr. Quigley, Mr. Farenthold, and Mr. Garamendi) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title 31, United States Code, to enhance the Federal Government’s planning and preparation
			 for extreme weather, and the Federal Government’s dissemination of best
			 practices to respond to extreme weather, thereby increasing resilience,
			 improving regional coordination, and mitigating the financial risk to the
			 Federal Government from such extreme weather.
	
	
 1.Short titleThis Act may be cited as the Preparedness and Risk Management for Extreme Weather Patterns Assuring Resilience and Effectiveness Act of 2015 or the PREPARE Act of 2015.
 2.FindingsThe Congress finds the following: (1)The Government Accountability Office included the need to address extreme weather in its 2013 and 2015 High Risk List by declaring that this complex, cross-cutting issue presents a significant financial risk to the Federal Government and that the Government would be better positioned to respond to extreme weather events if the Federal efforts were more coordinated.
 (2)The GAO further found that there are no programs to monitor and independently validate the effectiveness and sustainability of agency measures to address the challenges posed to Federal insurance programs by extreme weather and that there is not a systematic method to distribute information to State and local governments.
 (3)The United States has sustained 178 weather-related disasters since 1980 where overall costs reached or exceeded $1 billion, with a total cost exceeding $1 trillion.
 (4)In the past four years, extreme weather events resulted in 253 Presidential major disaster declarations, 1,286 fatalities, and $227 billion in economic losses with 42 of these events each inflicting at least $1 billion in damage.
 (5)In 2012, the Federal Government spent nearly $100 billion because of droughts, storms, floods, and forest fires, and the costs of extreme weather in the United States totaled almost 1 percent of the Nation’s gross domestic product.
 (6)Every dollar spent on hazard mitigation brings a $4 return on investment. (7)The Federal Government has a number of non-permanent efforts underway to address extreme weather, including those outlined in Executive Order 13693, in Executive Order 13653, in Executive Order 13690, in Homeland Security Presidential Directive 20, in Presidential Policy Directive 8, and in individual Agency Adaptation Plans.
 (8)The Hurricane Sandy Rebuilding Task Force recommendations included taking a resiliency approach to planning, design, and rebuilding in order to mitigate impacts of future extreme weather-related events.
 (9)In order to help communities plan for future extreme weather-related events, the National League of Cities urges the Federal Government to provide financial and technical assistance to help local governments assess vulnerabilities and mitigate such future events and to share best practices and resiliency strategies.
 (10)According to the U.S. Global Change Research Program, future impacts of extreme weather project national economic losses on the order of $1.2 trillion through 2050.
 (11)The property insurance industry called for State and local governments to adopt measures to increase resilience to present and future risks of extreme weather and for the sharing of science-based information to better inform public policy and decisionmaking at all levels of government and commerce.
			3.Amendments relating to extreme weather resilience, preparedness, and risk management
 (a)In generalSubtitle VI of title 31, United States Code, is amended by inserting after chapter 97 the following new chapter:
				
					99Extreme weather resilience, preparedness, and risk management
						
							Subchapter I—Strategic planning for extreme weather resilience, preparedness, and risk management
							9901. Interagency Council on Extreme Weather Resilience, Preparedness, and Risk Management.
							9902. Agency planning for extreme weather-related risks.
							Subchapter II—Assistance in Identifying the Best Available Science and Extreme Weather Resilience,
			 Preparedness, and Risk Management Best Practices
							9911. Website.
							9912. Requesting adequate funding.
							Subchapter III—Regional coordination
							9921. Inventory.
							9922. Meetings.
							9923. Progress Updates.
							Subchapter IV—Definitions
							9931. Definitions.
						
						IStrategic planning for extreme weather resilience, preparedness, and risk management
							9901.Interagency Council on Extreme Weather Resilience, Preparedness, and Risk Management
 (a)EstablishmentThe President shall establish a council to be known as the Interagency Council on Extreme Weather Resilience, Preparedness, and Risk Management. (b)MembershipThe Interagency Council shall be composed of—
 (1)senior officials (Deputy Secretary or equivalent officer), to be appointed by the President, including a representative from—
 (A)the Council on Environmental Quality; (B)the Office of Science and Technology Policy;
 (C)the National Security Council; (D)the Office of Management and Budget;
 (E)the Department of Transportation; (F)the Environmental Protection Agency;
 (G)the National Oceanic and Atmospheric Administration; (H)the Department of Energy; and
 (I)the Department of Homeland Security; and (2)senior Federal representatives, to be appointed by the President, who have policy expertise and policy responsibilities in the areas of—
 (A)economic policy; (B)foreign affairs;
 (C)defense and intelligence; (D)homeland security;
 (E)energy; (F)environmental protection;
 (G)natural resources; (H)coasts, oceans, rivers, and floodplains;
 (I)agriculture; (J)health;
 (K)transportation, infrastructure; (L)housing;
 (M)education; (N)extreme weather data analysis or meteorological science;
 (O)social science; (P)strategic planning; and
 (Q)other areas the President determines appropriate. (c)Co-Chairpersons (1)In generalThe Interagency Council shall be co-chaired by one or more members appointed by the President as co-chairpersons, one of whom shall be the member identified in subsection (b)(1)(D).
 (2)DutiesThe co-chairpersons shall— (A)oversee the Interagency Council’s response to the Government Accountability Office’s recommendations under subsection (f)(5);
 (B)use the evaluation framework and performance metrics developed pursuant to subsection (f)(6) to evaluate agency progress in meeting the goals and implementing the priorities described in subsection (f)(1)(A); and
 (C)work to ensure that sufficient resources are available for agencies to— (i)meet the goals and implement the priorities described in subsection (f)(1)(A); and
 (ii)implement the recommendations developed under subsection (f)(2). (d)AdministrationThe co-chairpersons of the Interagency Council (or staff designed by the co-chairpersons) shall provide administrative support and additional resources, as appropriate, to the Interagency Council to the extent permitted by law and within existing appropriations. The Interagency Council co-chairpersons shall determine the amount of funding and personnel necessary for the Interagency Council to carry out its duties and the amount of funding and personnel each agency represented on the Interagency Council should contribute in order for the Interagency Council to carry out such duties. Agencies shall, upon the request of the co-chairpersons of the Interagency Council, make available personnel, administrative support services, and information to the Interagency Council.
								(e)Structure
 (1)Steering committeeThe co-chairpersons of the Interagency Council shall designate a subset of members of the Interagency Council to serve on a steering committee. Such steering committee shall assist the Interagency Council in determining its priorities and its strategic direction.
 (2)Working groupsThe co-chairpersons of the Interagency Council and its steering committee may establish working groups as needed.
									(f)Duties of the Interagency Council
									(1)Goals and priorities
 (A)In generalThe Interagency Council shall establish Governmentwide goals and priorities for extreme weather resilience, preparedness, and risk management. In establishing such goals and priorities, the Interagency Council shall consider the National Oil and Hazardous Materials Pollution Contingency Plan, agency continuity of operations plans, the National Preparedness Goal, the National Global Change Research Plan, and all relevant provisions of the Government Accountability Office’s High-Risk Series.
 (B)Incorporation into agency activitiesIn carrying out subparagraph (A), the Interagency Council shall, in order to ensure that information relating to extreme weather resilience, preparedness, and risk management is incorporated into everyday agency activities—
 (i)work with agencies to assist such agencies in considering the goals and priorities described in subparagraph (A) in agency strategic, programmatic, and budget planning; and
 (ii)identify details to be included in agency extreme weather plans. (2)Priority interagency Federal actionsThe Interagency Council shall develop, recommend, coordinate, and track implementation of priority interagency Federal Government actions related to extreme weather resilience, preparedness, and risk management.
 (3)Support regional, State, local, and tribal actionsThe Interagency Council shall support regional, State, local, and tribal action to assess extreme weather-related vulnerabilities and cost effectively increase extreme weather resilience, preparedness, and risk management of communities, critical economic sectors, natural and built infrastructure, and natural resources, including by—
 (A)conducting inventories under section 9921; (B)convening meetings under section 9922; and
 (C)providing guidance to agencies to produce tools and products that enhance extreme weather resilience planning and actions, including guidance on how to prioritize funding in order to produce such tools and products.
 (4)Meteorological and extreme weather scienceThe Interagency Council shall facilitate the integration of meteorological and extreme weather science, in addition to other scientific disciplines such as physical, natural, and social science that the Council deems appropriate, in the policies and planning of agencies and the private sector, including by—
 (A)promoting the development of innovative, actionable, and accessible Federal extreme weather resilience, preparedness, and risk management-related information, data, tools, and examples of successful actions at appropriate scales for decisionmakers; and
 (B)providing such information, data, tools, and examples to the agency or agencies designated under section 9911 to include on the website established and maintained or designated pursuant to such section.
 (5)High-risk report recommendationsThe Interagency Council shall assess the specific recommendations relating to extreme weather in all relevant provisions of the Government Accountability Office’s High-Risk Series, identify the feasibility of revising Federal programs to implement such recommendations, and develop a plan to address such recommendations when feasible.
 (6)Framework and performance metricsThe Interagency Council shall use existing and emerging science to develop or adopt— (A)a framework for evaluating the progress and success of extreme weather resilience, preparedness, and risk management-related efforts that is complementary to any national indicator system developed as part of the National Climate Assessment; and
 (B)performance metrics that allow tracking of the actions taken and progress made toward meeting the goals and implementing the priorities described in paragraph (1)(A).
 (7)Recommendations for the CEQ and OMBThe Interagency Council shall provide recommendations to the Council on Environmental Quality and Office of Management and Budget on how agencies should—
 (A)update agency extreme weather plans; and (B)remove barriers to State and local extreme weather resilience, preparedness, and risk management, in agency regulations, guidance, and policies.
 (8)Public input and commentThe Interagency Council shall solicit and incorporate public input and comment as appropriate into the decisions of the Interagency Council.
 (9)Inventory and meetingsThe Interagency Council shall conduct inventories under section 9921 and convene meetings under section 9922.
 (10)Definition of extreme weatherThe Interagency Council may consider, in consultation with appropriate scientific bodies, what other weather events (in addition to those described in section 9931(3)) qualify as extreme weather for purposes of this chapter.
 (11)Other dutiesThe Interagency Council shall carry out any other duties the co-chairpersons of the Interagency Council determine appropriate.
 (12)Public informationThe Interagency Council shall— (A)make information available online—
 (i)for tracking implementation of agency extreme weather plans and Governmentwide goals and priorities described in paragraph (1)(A); and
 (ii)on recommendations relating to extreme weather in all relevant provisions of the Government Accountability Office’s High-Risk Series; and
 (B)make such High-Risk Series and the reports submitted under paragraph (13) available as the Council determines appropriate.
 (13)Annual reportNot later than one year after the date of enactment of this chapter, and annually thereafter, the Interagency Council shall submit to Congress, and make available to the United States Global Change Research Program for inclusion in any interim report that supports the National Climate Assessment, and in the National Climate Assessment, a report that—
 (A)describes how the goals and priorities described in paragraph (1)(A) are being met and implemented using—
 (i)the performance metrics developed under paragraph (6)(B); and (ii)information on—
 (I)agency expenditures, broken down by program activity level if practicable, that are directly related to extreme weather resilience, preparedness, and risk management, including extreme weather resilience, preparedness, and risk management of Federal facilities; and
 (II)the effectiveness of such expenditures, along with associated financial impacts and community, infrastructure, and environmental benefits, to the extent such data are available;
 (B)provides recommendations to enhance the effectiveness of such implementation and sets benchmarks to meet;
 (C)describes the progress of the regional coordination efforts described in subchapter III; and (D)includes a summary of public comments solicited under paragraph (8) and any action the Interagency Council took to respond to such comments.
 (g)ConsultationIn carrying out paragraphs (2) through (12) of subsection (f), the Interagency Council shall consult with agencies, State, local, and tribal governments, academic and research institutions, and the private and nonprofit sectors.
 (h)CEQ guidanceThe Chairman of the Council on Environmental Quality, taking into consideration the recommendations provided by the Interagency Council under subsection (f)(7), shall issue guidance to agencies on—
 (1)developing agency extreme weather plans; and (2)developing agency regulations, guidance, and policies to remove barriers to State and local extreme weather resilience, preparedness, and risk management.
									9902.Agency planning for extreme weather-related risks
								(a)Agency Extreme Weather Resilience, Preparedness, and Risk Management plans
 (1)Agency submissionNot later than 1 year after the date of enactment of this chapter, and every 2 years thereafter, each agency shall submit to the Office of Management and Budget and to the Interagency Council a comprehensive plan that integrates consideration of extreme weather into such agency’s operations and overall mission objectives (hereinafter referred to as an agency extreme weather plan).
 (2)HearingNot later than 1 year after the date of enactment of this chapter, and every 2 years thereafter, the Director of the Office of Management and Budget shall convene an interagency budget crosscut and policy hearing to review and integrate all the agency extreme weather plans and to ensure that such extreme weather plans and the activities of agencies align with the goals and priorities established under section 9901(f)(1)(A).
 (3)OMB submissionThe Director of the Office of Management and Budget shall, upon receipt of all agency extreme weather plans in a given year, consolidate, and submit to Congress, such plans.
 (b)InclusionsEach agency extreme weather plan shall include— (1)identification and assessment of extreme weather-related impacts on, and risks to—
 (A)the agency’s ability to accomplish its missions, operations, and programs; and (B)State and local entities;
 (2)identification and assessment of barriers posed by Federal programs the agency administers to State and local extreme weather resilience, preparedness, and risk management efforts;
 (3)a description of programs, policies, and plans the agency has already put in place, as well as additional actions the agency will take, to manage extreme weather risks in the near term and build resilience in the short and long term;
 (4)a description of how the agency will consider the need to improve extreme weather resilience, preparedness, and risk management, including the costs and benefits of such improvement, with respect to agency suppliers, supply chain, real property investments, and capital equipment purchases, including by updating agency policies for leasing, building upgrades, relocation of existing facilities and equipment, and construction of new facilities;
 (5)a description of how the agency will support any ongoing or future public/private partnership to improve extreme weather resilience, preparedness, and risk management, including the cost and benefits of technology improvements, hardening, or rapid restoration;
 (6)a description of how the agency will contribute to coordinated interagency efforts to support extreme weather resilience, preparedness, and risk management at all levels of government, including collaborative work across agencies’ regional offices and hubs, and through coordinated development of information, data, and tools, consistent with subchapter III; and
 (7)any other details identified by the Interagency Council under section 9901(f)(1)(B)(ii). IIAssistance in Identifying the Best Available Science and Extreme Weather Resilience, Preparedness, and Risk Management Best Practices 9911.Website (a)In generalThe Interagency Council shall designate an agency or agencies to establish, maintain, or designate a website that provides timely, actionable, and accessible information, data, and tools on current and future risks related to extreme weather, preparedness, resilience, and risk management, to support State, local, tribal, private sector, and other decisionmakers.
 (b)Interagency progressThe website established or designated under subsection (a), shall identify interagency progress, and propose the next interagency steps, towards responding to threats posed by extreme weather.
 (c)Best practicesThe website established or designated under subsection (a) shall provide best practices and examples from State, regional, and local decisionmakers in the public and private sectors about how to use extreme weather-related information in planning and decisionmaking.
 (d)Interagency Council information and toolsThe website established or designated under subsection (a) shall include the information, data, tools, and examples provided by the Interagency Council pursuant to section 9901(f)(4).
 (e)Best available meteorological scienceThe website established or designated under subsection (a) shall identify best available meteorological science relating to extreme weather resilience, preparedness, and risk management.
 (f)Public outreach and educationThe Interagency Council shall designate one or more agencies to conduct outreach and educational activities to inform the public and local and State decisionmakers about the tools and information available on the website established or designated under subsection (a).
 9912.Requesting adequate fundingThe Director of the Office of Management and Budget shall work with the United States Global Change Research Program to ensure that adequate funding is requested—
 (1)for the National Climate Assessment; (2)for the website established or designated under section 9911; and
 (3)to otherwise carry out this chapter. IIIRegional coordination 9921.Inventory (a)In generalNot later than 1 year after the date of enactment of this chapter, and every 2 years thereafter, the Interagency Council, or a working group of such Interagency Council established by the co-chairpersons thereof, shall conduct and publish an inventory of all regional offices, centers, and programs of agencies that are assisting with extreme weather resilience, preparedness, and risk management efforts at the State or local level, including—
 (1)the National Oceanic and Atmospheric Administration’s regional programs; (2)the Department of the Interior’s Fish and Wildlife Service Landscape Conservation Cooperatives;
 (3)the United States Geological Survey’s Climate Science Centers; (4)the Department of Agriculture’s Climate Hubs;
 (5)the regional offices of— (A)the Environmental Protection Agency;
 (B)the Federal Emergency Management Agency; (C)the Department of Transportation; and
 (D)the Forest Service; (6)the division offices of the Army Corps of Engineers; and
 (7)such other offices, centers, and programs or other agency efforts as determined appropriate by the Interagency Council.
 (b)Assistance describedAn inventory conducted and published under subsection (a) shall include a description of the assistance each agency office, center, or program is providing to assist with extreme weather resilience, preparedness, and risk management efforts at the State or local level.
 9922.MeetingsNot later than 6 months after the publication of each inventory under section 9921, the Interagency Council shall convene a meeting of representatives of the offices, centers, and programs included in such inventory to develop plans to coordinate the efforts of such offices, centers, and programs and facilitate efficient services to stakeholders. At such meetings, such representatives shall—
 (1)share information regarding their office, center, or program’s extreme weather resilience, preparedness, and risk management efforts;
 (2)identify opportunities for collaboration and coordination of research agendas, extreme weather assessment activities, vulnerability assessments, data collection and analysis, and planning and implementing extreme weather resilience, preparedness, and risk management projects;
 (3)identify extreme weather resilience, preparedness, and risk management information needs, research gaps, and decision support needs that are not met by any of the offices, centers, or programs included in the inventory under section 9921 and make available such identification for purposes of information to be submitted to the Interagency Council under section 9923;
 (4)identify common and complementary goals for extreme weather resilience, preparedness, and risk management within each region to be prioritized for the coming year and beyond;
 (5)identify barriers to regional extreme weather resilience, preparedness, and risk management planning and implementation that can be overcome or minimized through Federal action and specific suggestions for improvement;
 (6)evaluate progress and jointly develop a strategy for realizing extreme weather resilience, preparedness, and risk management-related goals, including clearly identified responsibilities by each collaborating regional office, center, or program; and
 (7)share experiences and best practices in stakeholder engagement and communication, decision support, and science-practice interactions that support the realization of identified extreme weather resilience, preparedness, and risk management goals.
 9923.Progress UpdatesNot later than 90 days after each meeting under section 9922, each agency that participates in such meeting shall submit to the Interagency Council, and make available to the United States Global Change Research Program for inclusion in the National Climate Assessment, information describing progress in regional coordination and collaboration in aligning Federal resilience, preparedness, and risk management efforts at the State and local level, and the benefits of such regional coordination and collaboration.
							IVDefinitions
 9931.DefinitionsIn this chapter: (1)AgencyThe term agency means an Executive agency, as defined in section 105 of title 5, United States Code, excluding the Government Accountability Office.
 (2)Agency extreme weather planThe term agency extreme weather plan means a plan required under section 9902(a). (3)Extreme weatherThe term extreme weather includes observed or anticipated severe and unseasonable atmospheric conditions, including drought, wildfire, heavy precipitation, hurricanes, tornadoes and other windstorms (including derechos), extreme heat, extreme cold, sustained temperatures or precipitation that deviate from historical averages, and any other weather event that the Interagency Council determines qualifies as extreme weather pursuant to section 9901(f)(10).
 (4)Interagency CouncilThe term Interagency Council means the Interagency Council on Extreme Weather Resilience, Preparedness, and Risk Management established under section 9901(a).
 (5)National Climate AssessmentThe term National Climate Assessment means the assessment required under section 106 of the Global Change Research Act of 1990 (15 U.S.C. 2936).
 (6)National Global Change Research PlanThe term National Global Change Research Plan means the National Global Change Research Plan developed under section 104 of the Global Change Research Act of 1990 (15 U.S.C. 2934), or any revision thereof.
 (7)PreparednessThe term preparedness means actions taken to plan, organize, equip, train, and exercise to build, apply, and sustain the capabilities necessary to prevent, protect against, ameliorate the effects of, respond to, and recover from extreme weather related damages to life, health, property, livelihoods, ecosystems, and national security.
 (8)ResilienceThe term resilience means the ability to anticipate, prepare for, and adapt to changing conditions and withstand, respond to, and recover rapidly from disruptions.
 (9)United States Global Change Research ProgramThe term United States Global Change Research Program means the United States Global Change Research Program established under section 103 of the Global Change Research Act of 1990 (15 U.S.C. 2933)..
 (b)Clerical amendmentThe table of chapters at the beginning of subtitle VI of title 31, United States Code, is amended by inserting after the item relating to chapter 97 the following new item:
				
					
						99. Extreme weather resilience, preparedness, and risk management9901.
			4.Requirement to include agency extreme weather plan in agency performance plan
 (a)RequirementSection 1115(b) of title 31, United States Code, is amended— (1)in paragraph (9), by striking and at the end;
 (2)in paragraph (10), by striking the period at the end and inserting ; and; and (3)by adding at the end the following new paragraph:
					
 (11)describe the most recent agency extreme weather plan, as required under section 9902 of this title.. (b)Agencies coveredSection 1115(h)(1) of such title is amended by inserting before the semicolon at the end the following: except that, for purposes of subsection (b)(11), the definition of ‘agency’ in section 9931 of this title shall apply.
			
